THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

            Jane Doe, Appellant,

            v.

            Oconee Memorial Hospital, Greenville Health System,
            Respondents.

            Appellate Case No. 2018-001480



                           Appeal from Oconee County
                       R. Scott Sprouse, Circuit Court Judge


                                Opinion No. 5945
                 Heard October 13, 2021 – Filed September 21, 2022


            AFFIRMED IN PART, REVERSED IN PART, AND
                          REMANDED


            Courtney Celeste Atkinson and Hannah Rogers Metcalfe,
            both of Metcalfe & Atkinson, LLC, of Greenville, for
            Appellant.

            Kenneth Norman Shaw, of Haynsworth Sinkler Boyd,
            PA, of Greenville, for Respondents.


LOCKEMY, A.J.: In this civil action, Jane Doe appeals the circuit court's order
dismissing her complaint against Oconee Memorial Hospital and Greenville Health
System (the Hospital and GHS; collectively, Respondents) pursuant to Rule
12(b)(6), SCRCP. Doe argues the circuit court erred in dismissing her causes of
action for negligence and intentional infliction of emotional distress and in
dismissing her complaint when her motion to amend her complaint was still
pending. We affirm in part, reverse in part, and remand to the circuit court to
allow Doe an opportunity to amend her complaint.

FACTS AND PROCEDURAL HISTORY

On December 5, 2015, Doe went to Oconee Memorial Hospital, informed medical
staff that she believed she had been drugged and sexually assaulted in Georgia, and
asked the Hospital to perform a sexual assault forensic examination. With Doe's
consent, the nurse who performed the examination called the DeKalb County
Sheriff's Office in Georgia and reported the assault to an officer. According to
Doe, the officer stated he was unwilling to come to the Hospital to collect the
evidence and told the nurse that Doe would have to personally drive the evidence
to Georgia. The nurse gave Doe a box containing the specimens collected during
the examination. Doe then went to her home in Oconee County and took the box
with her. The next day, she traveled to the DeKalb County Sheriff's Office and
gave them the box. About two months later, the investigating officer informed
Doe the box did not contain a blood sample and the sheriff's office was therefore
unable to determine whether she had been drugged. The officer informed Doe the
sheriff's office was closing its case.

Doe commenced this action on December 5, 2017, against the Hospital and GHS,
alleging the following causes of action: (1) negligence for failure to properly
collect and protect evidence, (2) negligence for failure to order necessary tests, (3)
gross negligence for failure to properly collect and protect evidence, (4) gross
negligence for failure to order necessary tests, (5) negligent supervision, and (6)
intentional infliction of emotional distress.

On January 10, 2018, Respondents 1 moved pursuant to Rule 12(b)(6), SCRCP, to
dismiss Doe's complaint, arguing Doe failed to plead facts sufficient to support the
duty and damages elements of her negligence claims or satisfy "the heightened
standard of proof required for an intentional infliction of emotional distress claim."
Respondents asserted they did not owe a duty to Doe individually because they
were "performing a crime investigation service on behalf of law enforcement."
Respondents additionally argued that Doe's negligence claims were essentially
claims for negligent spoliation of evidence, which Respondents argued was not a
recognized tort in South Carolina, and that Doe failed to allege a cognizable injury.
Respondents additionally argued GHS was a governmental facility under the South

1
 The motion was titled "Defendant Greenville Health System's Motion to
Dismiss."
Carolina Tort Claims Act (the Act)2 and was therefore immune from liability when
an employee acted outside the scope of his official duty or with actual malice or
intent to harm.

The circuit court heard the motion to dismiss on June 4, 2018. On the same date,
Doe filed a motion to amend her complaint pursuant to Rule 15(a), SCRCP,
requesting leave to "name any other appropriate entities as additional defendants,
to add two additional causes of action for breach of contract and bailment, and to
further clarify [her] pending claim for negligence." Doe stated during the hearing,
however, that she was not alleging medical malpractice at the time. Although she
addressed her motion to amend the complaint during the hearing, she did not
submit a proposed amended complaint. As to the merits of GHS's motion to
dismiss, Doe disputed that the Act applied, that GHS was the owner and operator
of the Hospital, and that the public duty rule applied. Doe argued she suffered
harm from the Hospital's actions because she did not know if she had been drugged
or if she was actually raped because the evidence was contaminated and lost.

After taking the matter under advisement, the circuit court issued an order
dismissing Doe's complaint with prejudice. The circuit court noted, however, that
its ruling was "without prejudice to any future claims by [Doe] in a new action
against [GHS] pertaining to different causes of action." In a footnote, the circuit
court noted it could not consider the merits of Doe's motion to amend even if it
were inclined to do so because she did not submit a proposed amended complaint.

The circuit court concluded Doe's claims failed because Respondents owed her no
legal duty and she failed to allege any cognizable damages. Specifically, the
circuit court found Doe failed to identify any authority or standard establishing
Respondents owed her a duty as to the handling of the sexual assault examination
kit. The circuit court reasoned that although Respondents "undoubtedly owed a
duty of care in rendering medical services," Doe did not allege injuries stemming
from those services but instead alleged Respondents negligently handled the sexual
assault examination kit. In addition, the circuit court found Respondents did not
render medical services or treatment to Doe when the Hospital gathered evidence
for the sexual assault examination kit. Rather, the circuit court concluded
Respondents 3 performed a service on behalf of law enforcement pursuant to

2
 S.C. Code Ann. §§ 15-78-10 to -220 (2005 & Supp. 2021).
3
 We note GHS argued the Hospital was not an independent legal entity capable of
being sued but was instead a facility that GHS owned and operated. The circuit
court's order acknowledged this, but the case caption was not changed to remove
"statutes, ordinances, and regulations" that protected the public at large and did not
establish a duty of care to individuals.

The circuit court next interpreted Doe's claims for negligence as an attempt to
allege negligent spoliation of evidence. The circuit court rejected her argument
that the claims sounded in "general negligence" and concluded negligent spoliation
of evidence was not a cognizable claim pursuant to Austin v. Beaufort County
Sheriff's Office4 and Cole Vision Corp. v. Hobbs. 5

The circuit court further concluded Doe failed to allege a cognizable injury. It
reasoned Doe did not allege she suffered a physical injury; thus, the "only
reasonable inference" the court could draw from her allegations was that she
endured emotional distress, and South Carolina does not recognize negligent
infliction of emotional distress as a cause of action.

As to Doe's claim for intentional infliction of emotional distress, the circuit court
concluded she "failed to plead facts sufficient to establish the heightened standard
of proof required." The court found Doe failed to allege Respondents' employees
acted with the intent to cause her severe emotional distress or that they were
certain or substantially certain their actions would cause her such distress. The
circuit court determined "no reasonable person could determine that [complying
with] the instructions of a law enforcement officer regarding the handling of
evidence of a crime would be considered 'extreme and outrageous conduct.'" The
court further found Doe failed to allege such "severe" emotional distress "that no
reasonable [person] could be expected to endure it" because many victims of
sexual assault had to "deal with emotions associated with their attacker not being
held accountable." Finally, the circuit court concluded "GHS is a governmental
entity and healthcare facility within the meaning of the South Carolina Tort Claims
Act," and was therefore immune from liability "for employee conduct outside the
scope of his official duties or which constitutes actual malice or intent to harm."

Doe filed a motion to reconsider, arguing (1) the circuit court failed to rule upon
her motion to amend her complaint, (2) she met her burden of pleading the duty

the Hospital, and counsel for Respondents represents both of the named defendants
in his appeal. We assume this will be addressed on remand.
4
  377 S.C. 31, 34-36, 659 S.E.2d 122, 123-24 (2008) (acknowledging our state
does not recognize the tort of negligent spoliation and declining to adopt it).
5
  394 S.C. 144, 150-54, 714 S.E.2d 537, 540-42 (2011) (declining to recognize the
tort of negligent spoliation).
and damages elements of her negligence claims, (3) the public duty rule did not
apply, (4) she alleged facts to support a claim for intentional infliction of emotional
distress, and (5) dismissal was improper because the circuit court had not yet
addressed her motion to amend. The circuit court summarily denied the motion.
This appeal followed.6

ISSUES ON APPEAL

1. Did the circuit court err in dismissing Doe's negligence claims?

2. Did the circuit court err in dismissing Doe's claim for intentional infliction of
emotional distress?

3. Did the circuit court err in dismissing Doe's action when her motion to amend
was still pending?

STANDARD OF REVIEW

"In reviewing the dismissal of an action pursuant to Rule 12(b)(6), SCRCP, the
appellate court applies the same standard of review as the trial court." Doe v.
Marion, 373 S.C. 390, 395, 645 S.E.2d 245, 247 (2007). "In considering a motion
to dismiss a complaint based on a failure to state facts sufficient to constitute a
cause of action, the trial court must base its ruling solely on allegations set forth in
the complaint." Id. "If the facts alleged and inferences reasonably deducible
therefrom, viewed in the light most favorable to the plaintiff, would entitle the
plaintiff to relief on any theory, then dismissal under Rule 12(b)(6) is improper."
Id. "Rule 12(b)(6) permits the trial court to address the sufficiency of a pleading
stating a claim; it is not a vehicle for addressing the underlying merits of the
claim." Skydive Myrtle Beach, Inc. v. Horry County, 426 S.C. 175, 180, 826
S.E.2d 585, 587 (2019). "[T]he complaint should not be dismissed merely because
the court doubts the plaintiff will prevail in the action." Plyler v. Burns, 373 S.C.
637, 645, 647 S.E.2d 188, 192 (2007).


6
 After appealing the 12(b)(6) dismissal, Doe initiated two additional actions
against Respondents and additional defendants. Doe's appeals of the circuit court's
orders in those actions were also pending at the time we considered this appeal.
We decided those appeals in Doe v. Oconee Memorial Hospital, Op. No.
2022-UP-357 (S.C. Ct. App. filed Sept. 21, 2022) and Doe v. Oconee Memorial
Hospital, Op. No. 2022-UP-358 (S.C. Ct. App. filed Sept. 21, 2022).
LAW AND ANALYSIS

A. Negligence Claims

Doe concedes South Carolina does not recognize negligent spoliation as an
independent tort but argues the circuit court erred in characterizing her negligence
claims as claims for spoliation of evidence. Doe next contends the circuit court
erred in concluding the public duty rule applied and in finding she failed to plead
sufficient facts to show Respondents owed a duty to her individually. Doe argues
her complaint included no factual allegations to support the circuit court's
conclusion that Respondents were acting on behalf of law enforcement. Doe
further asserts the circuit court erred in holding she failed to allege a cognizable
injury when the nature of her injuries was a question of fact and she did not
narrowly state she sustained only emotional injury. Finally, Doe argues the circuit
court erred in dismissing her complaint when her Rule 15(a), SCRCP, motion to
amend was still pending. We find the circuit court erred in dismissing Doe's
complaint without allowing her the opportunity to amend her complaint.

"When a trial court finds a complaint fails 'to state facts sufficient to constitute a
cause of action' under Rule 12(b)(6), the court should give the plaintiff an
opportunity to amend the complaint pursuant to Rule 15(a) before filing the final
order of dismissal." Skydive Myrtle Beach, Inc., 426 S.C. at 179, 826 S.E.2d at
587. "Rule 15(a) provides that when a party asks to amend his pleading, 'leave
shall be freely given when justice so requires and does not prejudice any other
party.'" Patton v. Miller, 420 S.C. 471, 489, 804 S.E.2d 252, 261 (2017) (quoting
Rule 15(a), SCRCP). "[Rule 15(a)] strongly favors amendments and the court is
encouraged to freely grant leave to amend." Id. at 489-90, 804 S.E.2d at 261
(quoting Parker v. Spartanburg Sanitary Sewer Dist., 362 S.C. 276, 286, 607
S.E.2d 711, 717 (Ct. App. 2005)). "In the absence of a proper reason, such as bad
faith, undue delay, or prejudice, a denial of leave to amend is an abuse of
discretion." Forrester v. Smith & Steele Builders, Inc., 295 S.C. 504, 507, 369
S.E.2d 156, 158 (Ct. App. 1988). "The prejudice contemplated in Rule 15 is not
that the non-moving party is forced to defend the merits of a valid claim." Patton,
420 S.C. at 491, 804 S.E.2d at 262. Rather, it "is some result flowing from the
amendment that puts the non-moving party at a disadvantage in defending the
merits, which disadvantage the party would not have faced if the amended claim
had been included in the original pleading or a timely motion to amend." Id. at
493, 804 S.E.2d at 263 (holding the circuit court did not err in allowing the
plaintiff to amend her complaint "[b]ecause the record contain[ed] no basis for a
conclusion the defendants would have been prejudiced" by allowing her to do so).
"To state a cause of action for negligence the plaintiff must allege facts [that]
demonstrate the concurrence of three elements: (1) a duty of care owed by the
defendant; (2) a breach of that duty by negligent act or omission; and (3) damage
proximately caused by the breach." Kleckley v. Nw. Nat'l Cas. Co., 338 S.C. 131,
138, 526 S.E.2d 218, 221 (2000).

We conclude the circuit court erred in dismissing Doe's negligence claims pursuant
to Rule 12(b)(6), SCRCP, without allowing her an opportunity to amend her
pleadings. Even assuming Doe's complaint failed to allege facts sufficient to state
a claim for negligence, Doe requested leave to amend her complaint immediately
prior to and during the hearing on Respondents' motion to dismiss and stated she
sought to further clarify her claims for negligence. We cannot determine whether
the amendment would be clearly futile because the circuit court dismissed Doe's
complaint with prejudice without first giving her an opportunity to submit a
proposed amended complaint. See Skydive Myrtle Beach, Inc., 426 S.C. at 183 n.3,
826 S.E.2d at 589 n.3 (noting "an appellate court must consider the merits of an
amendment to a complaint that in fact failed to state a claim, but was improperly
dismissed 'with prejudice' without granting leave to amend, in determining whether
to remand to permit the plaintiff to amend"); id. at 185, 826 S.E.2d at 590 (stating
the appellate court "must remand unless [it] find[s] any amendment would be
clearly futile"). Further, nothing in the record suggests Respondents would have
suffered prejudice if Doe were permitted to amend her complaint. Based on the
foregoing, we conclude the circuit court abused its discretion by failing to allow
Doe an opportunity to amend her complaint, and we reverse and remand this
matter to the circuit court.7

B. Intentional Infliction of Emotional Distress Claim

Doe argues the circuit court erred in dismissing her claim for intentional infliction
of emotional distress because the court applied a heightened standard of proof.
She next asserts the circuit court erred by dismissing this claim on the basis that,
under the Act, Respondents were immune from liability for an employee's conduct
outside the scope of his official duties or conduct that constituted actual malice or
intent to harm. Doe contends she did not allege any employee acted outside the
scope of his or her official duties or that an employee acted "with actual malice . . .
or intent to harm." Although we agree the circuit court erred in applying a

7
 We note neither the circuit court nor the parties had the benefit of our supreme
court's Skydive decision when the motion to dismiss was heard.
heightened standard of proof, we affirm the circuit court's dismissal of this claim
because Doe failed to allege sufficient facts to support a claim for intentional
infliction of emotional distress.

             To state a claim for intentional infliction of emotional
             distress, a plaintiff must show (1) the defendant
             intentionally or recklessly inflicted severe emotional
             distress, or was certain or substantially certain that such
             distress would result from his conduct; (2) the conduct
             was so extreme and outrageous as to exceed all possible
             bounds of decency and must be regarded as atrocious and
             utterly intolerable in a civilized community; (3) the
             actions of defendant caused the plaintiff's emotional
             distress; and (4) the emotional distress suffered by the
             plaintiff was so severe that no reasonable person could be
             expected to endure it.

Bergstrom v. Palmetto Health All., 358 S.C. 388, 401, 596 S.E.2d 42, 48 (2004).
In Hansson v. Scalise Builders of S.C., 374 S.C. 352, 358, 650 S.E.2d 68, 72
(2007), our supreme court noted:

             Under the heightened standard of proof for emotional
             distress claims emphasized in Ford[ v. Hutson, 276 S.C.
             157, 276 S.E.2d 776 (1981)], a party cannot establish a
             prima facie claim for damages resulting from a
             defendant's tortious conduct with mere bald assertions.
             To permit a plaintiff to legitimately state a cause of
             action by simply alleging, "I suffered emotional distress"
             would be irreconcilable with this Court's development of
             the law in this area.

As an initial matter, we find the circuit court erred in applying a higher burden of
proof for an intentional infliction of emotional distress claim at the 12(b)(6) stage.
See Hansson, 374 S.C. at 357-58, 650 S.E.2d at 71-72 (discussing a heightened
burden of proof but applying it in the context of a motion for summary judgment);
see also Ford, 276 S.C. at 159, 276 S.E.2d at 777 (reviewing the circuit court's
ruling on a motion for a new trial). In addition, we question whether the circuit
court's conclusion that Respondents were entitled to immunity under the Act was
proper at that stage.
Nevertheless, we affirm the circuit court's dismissal of this claim because Doe
failed to allege facts to suggest that the employees, by following the instructions of
law enforcement to give her the examination kit, intended to inflict or recklessly
inflicted severe emotional distress upon Doe. 8 We find Doe's allegations were
insufficient to support a claim that hospital employees "intentionally or recklessly
inflicted severe emotional distress" or that they "were certain or substantially
certain that such distress would result from their conduct." Doe did not seek to
amend her complaint as to this claim, and we cannot conceive of an amendment to
this cause of action that would not be futile. Therefore, we affirm the circuit
court's dismissal of Doe's claim for intentional infliction of emotional distress.

CONCLUSION

For the foregoing reasons, we affirm the circuit court's order as to its dismissal of
Doe's claim for intentional infliction of emotional distress, and we reverse the
court's order as to the dismissal of Doe's negligence claims and remand to the
circuit court to allow Doe an opportunity to amend her complaint. Accordingly,
the circuit court's ruling is

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

WILLIAMS, C.J., and MCDONALD, J., concur.




8
  We do not understand how Georgia authorities thought it appropriate to instruct
hospital staff to provide a victim alleging sexual assault with the blood sample
taken for her rape kit. As noted at oral argument, the nurse rightfully questioned
this instruction, and the chain of custody concerns are obvious.